ORDER

PER CURIAM.
Defendant appeals his conviction for first degree assault, § 565.050, RSMo 1986, and *926armed criminal action § 571.015, RSMo 1986. He also appeals from the denial of his Rule 29.15 motion after an evidentiary hearing. The trial court sentenced defendant as a prior, persistent and class X offender to twenty-two years imprisonment for first degree assault and twenty-two years imprisonment for armed criminal action. The sentences were to run concurrently. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 80.25(b) and 84.16(b).